department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date legend b individual c individual d individual e state f date g dollar amount h dollar amount j dollar amount dear contact person identification_number contact number fax number employer_identification_number uil we have considered your request for recognition of an unusual grant under income_tax regulations sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant does not constitute an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts you were formed as a nonprofit public benefit corporation in e on f you operate a low cost spay and neuter clinic for the public and provide educational materials regarding the health and care of dogs and cats you charge for these services including receiving insurance reimbursement and are also supported through donations and unrelated income you applied for and were recognized as exempt from federal_income_tax under internal_revenue_code sec_501 when your advance_ruling period ended you were classified as a private_foundation subsequently you requested termination of your private_foundation_status under b b we determined you were reasonably expected to terminate your private_foundation_status and are currently treated as a public charity described in sec_509 for an advance period of months you determined you could better fulfill your charitable purpose if you were to also operate an animal shelter accept stray dogs and cats and operate an adoption center to do so however you would need a significantly larger facility b is your incorporator initial agent for service of process a substantial_contributor pursuant to sec_507 and a disqualified_person pursuant to sec_4946 b has offered to contribute approximately g dollars per year for four years or until sufficient funds are raised to allow you to complete construction of an additional facility pursuant to appropriate design plans and construction bids the grant would pay for construction costs of a multi-purpose animal shelter adoption center over the past ten years b has given over j dollars to you in donations including funds allowing the purchase of your current facility you consider b to be a continual supporter and contributor you also provided copies of form 990pf which show b as a substantial_contributor to you for a continued period since your inception you have a governing body consisting of five directors and three officers the directors are unrelated to b however c your chairman and president is b’s spouse d your executive director a full time compensated employee is c’s daughter you have submitted documentation requesting recognition that the proposed grant from b be classified as an unusual grant under sec_1_170a-9 and related provisions of the regulations law sec_1_170a-9 and sec_1_509_a_-3 of the regulations set forth the criteria for an unusual grant sec_1_170a-9 of the regulations states that for purposes of applying the percent limitation described in subdivision i of this subparagraph to determine whether the percent-of-support test in subparagraph of this paragraph or the percent-of-support limitation in subparagraph i of this paragraph is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction if such contributions meet the requirements of subdivision iii of this subparagraph the exclusion provided by this subdivision is generally intended to apply to substantial contributions or bequests from disinterested parties which contributions or bequests are attracted by reason of the publicly supported nature of the organization a and b are unusual or unexpected with respect to the amount thereof and as normally being publicly supported for the applicable_period described in subparagraph or of this paragraph c would by reason of their size adversely affect the status of the organization sec_1_509_a_-3 of the regulations states that in determining whether a particular contribution may be excluded under subdivision ii of this subparagraph all pertinent facts and circumstances will be taken into consideration no single factor will necessarily be determinative such factors may include e whether the contribution was made by any person or persons standing in a relationship to such person which is described in internal_revenue_code sec_4946 through g who created the organization previously contributed a substantial part of its support or endowment or stood in a position of authority such as a foundation_manager within the meaning of sec_4946 with respect to the organization a contribution made by a person other than those persons described in this subdivision will ordinarily be given more favorable consideration than a contribution made by a person described in this subdivision e whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer e whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum e except in the case of a new organization whether prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support e whether the organization may reasonably be expected to attract a significant amount of public support subsequent to the particular contribution n this connection continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future support from the general_public whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in subparagraph of this paragraph without the benefit of any exclusions of unusual grants pursuant to subparagraph of this paragraph such contributor which is described in sec_4946 through g continues directly or indirectly to exercise control_over the organization e whether neither the contributor nor any person standing in a relationship to e e whether the organization has a representative governing body as described in income_tax regulations sec_1_509_a_-3 and e whether material restrictions or conditions within the meaning of income_tax regulations sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer application of law we have determined the proposed grant from b does not constitute an unusual grant within the meaning of sec_1_170a-9 and related provisions of the regulations while the proposed grant may adversely affect your public charity status it is not attracted by reason of your publicly supported nature and is not unusual or unexpected with respect to the amount thereof the following factors are present e e e e e you received multiple grants totaling over j dollars from b from to date the purpose of the proposed grant is to support the construction of your animal shelter adoption center this is the same purpose as the initial contributions received from b to establish your animal clinic given the forms 990pf provided the overwhelming majority of your total support since inception will have come from b cis one of your officers she is also b’s spouse dis your executive director she is also c’s daughter the proposed grant is not attracted by reason of your publicly supported nature but rather by your historical relationship with b the contributions previously received from b detail this relationship and together they demonstrate a stream of funds from b to you furthermore the proposed h dollars grant is not unusual or unexpected with respect to the amount since you have previously received a series of contributions from b such as funding when you were initially formed and to aid in the establishment of your current animal clinic in addition after reviewing the factors detailed in sec_1_509_a_-3 of the regulations we have determined the proposed grant from does not constitute an unusual grant e the grant is being made by b a substantial_contributor throughout your existence and a disqualified_person pursuant to sec_4946 when determining unusual grant classification contributions received from those who have previously not contributed a substantial part of an organization’s support e e e e e e are given more favorable consideration than contributions from organizations who have previously substantially contributed the grant would be classified as an inter_vivos contribution the grant is in the form of cash which will be used to further your exempt purposes you received a determination_letter approving your sec_501 status on date review of your previously filed forms 990-pf shows that while you have received public support the majority of your funds since inception have been received from b in addition while you have been in existence you have not always attracted a significant amount of public support as evidenced by your private_foundation_status review of previously filed forms 990pf you submitted shows that you did not always met the one-third support_test without the benefit of any exclusions of unusual grants you are currently in a 60-month advance_ruling period to terminate your private_foundation_status under sec_507 of the code one of your officers is b’s spouse your executive director is b’s stepdaughter this illustrates a relationship between you and b the grant from b is contingent on two conditions first b has offered to contribute to your building fund until sufficient funds are raised to allow you to complete construction second the grant must be classified as an unusual grant so that your a status is not adversely affected to allow ba charitable_contribution_deduction to the extend of of his contribution_base with respect to such contributions applicant’s position you agreed b has been a substantial_contributor since inception you also agreed that his past contributions enabled you to become established and allowed you to acquire your current facility you believe that greater emphasis should be on the unusual nature of the gift and on your stability as a publically supported clinic over the past five years you contend that the grant is unusual because its purpose is to build a proposed new second facility in a new area not to support the operating budget of the current facility you contend that five years of a stable publically supported operation is sufficient to distinguish this grant from prior donations made by b you believe that there is some point in time at which a history of stable publically supported operations will separate a new donation from the prior operating history of reliance on a few donors including in particular b you stated five years is a sufficient period service’s response to applicant’s position while any initial grant could be considered unusual and or unexpected subsequent grants from the same individual are logically more usual and more expected b has shown a history of providing support in significant amounts to the point where the proposed grant of the given amount is not unusual the factor listed in sec_1_509_a_-3 of the regulations pertains to whether a contribution was made by any person who created the organization previously contributed a substantial part of its support or endowment or stood in a position of authority such as a foundation_manager with respect to the organization b has been a substantial_contributor to you throughout your existence and has a continuing relationship with you since inception the factor listed in sec_1_509_a_-3 of the regulations pertains to whether the organization has carried on an actual program of public solicitation and exempt_activities and has been able to attract a significant amount of public support since inception you have not always attracted significant amount of public support you are currently in a 60-month advance_ruling period to terminate your private_foundation_status under sec_507 of the code if you receive the proposed grant the overwhelming majority of your total support since inception will have come from b conclusion based on the facts described above we have determined that the proposed grant from b does not constitute an unusual grant within the meaning of sec_1_170a-9 and sec_1_509_a_-3 and of the regulations b is a disqualified_person a regular substantial_contributor and the grant would not be considered unusual or unexpected we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your permanent records if you have any questions regarding this matter please contact the person whose name and telephone number appear in the heading of this letter sincerely lois g lerner director exempt_organizations
